KRUEGER, Judge.
The conviction is for receiving and concealing stolen property. The punishment assessed is confinement in the State penitentiary for two years.
This is a companion case to that of Antone Spivey, v. State, No. 21,106. (Page 107 of this volume). The same grounds are presented here for a reversal of the judgment as in that case, and for the reasons therein stated the judgment of the trial court in the instant case is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.